Title: From John Adams to William Smith, 20 May 1790
From: Adams, John
To: Smith, William



Dear Sir
New York May 20 1790

Your agreable favour of the 24th of April, was brought to me in season and I thank you for it; though my thanks are not in good season.—Your sentiments concerning the assumption of the State debts, the encouragement of American navigation and the establishment of a national bank, are conformable to those of about one half The Continent and contrary to those of the other half.  How shall we contrive to make the Clocks all strike together? Virginia begins to be convinced of the necessity of uniting with the States on this side of her, in measures to encourage our shipping, and give it an advantage over foreigners; but your cousin of’ Carolina, who is one of the most judicious men in the house, is you see quite an enemy to such measures. The Carolinas and Georgia, I suppose, will be longer in their conversion than Virginia has been.—It may require a more United people and a stronger government to take those steady measures, necessary to support our navigation: but my sentiments on this point are no secret to Congress: I wrote them continually from England: and I still think for us to build man, and maintain twelve hundred ships for a foreign nation, out of the labour of our husbandmen is very ill contrivance for the interest of Agriculture, whatever our friend Smith may say.
Division of sentiments about every thing—some inclining to the French, some to the English; one party to the south and another to the north; one sett advocates for the interest of Agriculture; another for those of commerce a third for those of manufactures—every party pushing their own principles too far, and opposing others too much—How few minds look through the mighty all, with a steady eye, and consider all its relations and dependences! How few aim at the good of the whole, without aiming too much at the prosperity of parts?—These questions have occurred ever since I was born, and will as long as I live, or you either. The turbulent maneuvres of a faction in the Massachusetts weaken and embarrass us, as much or more than Rhode Island. I despair of New England: They upon principle tie the hands and destroy the influence of every man who has any chance and any desire to serve them. So says and so feels, by cruel experience yours

J Adams